J-A10019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: JAMES W. ROBINSON, AN                  IN THE SUPERIOR COURT OF
ADJUDICATED INCAPACITATED PERSON,                   PENNSYLVANIA
NOW DECEASED




APPEAL OF: DOREEN M. GRAZIANO

                                                  No. 1302 MDA 2014


                 Appeal from the Order Entered July 2, 2014
            In the Court of Common Pleas of Lackawanna County
                    Orphans' Court at No(s): 35-2013-4


BEFORE: GANTMAN, P.J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:                             FILED MAY 04, 2015

      Appellant, Doreen M. Graziano, appeals pro se from the July 2, 2014

order denying her petition to appeal nunc pro tunc from the orphans’ court’s

February 6, 2013 order denying her motion for a preliminary injunction.

After careful review, we affirm.

      The orphans’ court summarized the relevant factual and procedural

history of this case as follows.

            James W. Robinson, now deceased, was adjudicated
            an incapacitated person by [the orphans’ c]ourt on
            February [6], 2013 following a hearing on a
            [g]uardianship [p]etition which was filed by St.
            Mary’s Villa, a nursing facility where Mr. Robinson
            was residing.      Along with the granting the
            [g]uardianship [p]etition, [the orphans’ c]ourt also
            denied a [m]otion for [p]reliminary [i]njunction
            which was filed by [Appellant on January 29, 2013].
J-A10019-15


            The [p]reliminary [i]njunction [m]otion was centered
            on the circumstance that [Appellant] had entered
            into a fee agreement/contract for services with
            Susan Rooney and John Justice, adult children of
            James W. Robinson. Notwithstanding the dictates of
            the contract concerning the work to be performed at
            a certain cost, [Appellant] allege[d] that Ms. Rooney
            and Mr. Justice accepted her services but then
            refused to pay for those services, despite never
            having expressed any concern or dissatisfaction
            relative to the work performed by her.         In the
            [p]reliminary [i]njunction [m]otion, [Appellant]
            sought to enjoin the payment of legal fees of Mr.
            Robinson’s counsel for the guardianship proceeding
            as well as counsel for [p]etitioner St. Mary’s Villa
            “until settlement of the claim against Defendant and
            the Estate of James W. Robinson, filed to Docket No.
            12 CV 6016”, which was a lawsuit she had instituted
            the previous year for payment for her services.

Orphans’ Court Opinion, 10/22/14, at 1-2.         On February 6, 2013, the

orphans’ court entered an order denying Appellant’s motion for a preliminary

injunction. Appellant filed a motion for reconsideration/appeal nunc pro tunc

on March 13, 2013. On April 5, 2013, Appellant filed a notice of appeal from

the February 6, 2013 order, which was docketed in this Court at 620 MDA

2013. On April 18, 2013, the orphans’ court dismissed Appellant’s motion

for reconsideration for want of jurisdiction. Appellant filed a notice of appeal

from that order on April 23, 2013, which was docketed in this Court at 753

MDA 2013.     On June 3, 2013, this Court entered an order sua sponte,

quashing Appellant’s appeal at 620 MDA 2013 as untimely filed.         Superior

Court Order, 620 MDA 2013, 6/3/13, at 1. Appellant did not file a petition

for allowance of appeal in our Supreme Court. On June 4, 2013, this Court


                                     -2-
J-A10019-15


entered an order quashing Appellant’s appeal at 753 MDA 2013 as taken

from an unappealable order, “without prejudice to be refiled after the

[orphans’] court rule[d] on the merits of [A]ppellant’s petition to appeal

nunc pro tunc.” Superior Court Order, 753 MDA 2013, 6/4/13, at 1. Again,

Appellant did not file a petition for allowance of appeal with our Supreme

Court.

       The record, pertaining to the issues in this appeal, remained dormant

until April 22, 2014, when Appellant filed a new petition for appeal nunc pro

tunc. The orphans’ court conducted a hearing on June 19, 2014, at which

Appellant subpeonaed the current register of wills of Lackawanna County to

testify. On July 2, 2014, the orphans’ court entered an order denying and

dismissing Appellant’s petition for permission to appeal nunc pro tunc. On

July 29, 2014, Appellant filed a timely notice of appeal.1

       On appeal, Appellant raises the following issues for our review.

              1.     Did the [orphans’] court properly apply the
                     mandates of 20 Pa.C.S.A. [§] 5501 et seq. and
                     Pa.O.C.R.   14.2   to   the   [p]etition   for
                     [a]ppointment of a [p]lenary/[p]ermanent
                     [g]uardian of the [p]erson and [e]state of
                     James W. Robinson, an alleged incapacitated
                     person?



____________________________________________
1
  The orphans’ court did not order Appellant to file a concise statement of
errors complained of on appeal pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b). The orphans’ court filed its Rule 1925(a) opinion on
October 22, 2014.



                                           -3-
J-A10019-15


            2.     Did the [orphans’] court properly apply the law
                   in denying and dismissing Appellant’s [m]otion
                   for [p]reliminary [i]njunction?

            3.     Did the [orphans’] court properly consider all
                   relevant factors in determining that Appellant
                   has an adequate remeday [sic] at law for
                   monetary damages?

Appellant’s Brief at 8.

      At the outset, we note that, although Appellant appeals from the

orphans’ court’s July 2, 2014 order, all of Appellant’s issues in her brief

pertain to the merits of the orphans’ court’s February 6, 2013 order, denying

her petition for a preliminary injunction. As noted above, this Court quashed

Appellant’s first appeal from the orphans’ court’s February 6, 2013 order as

untimely filed.   Superior Court Order, 620 MDA 2013, 6/3/13, at 1.      The

current order on appeal from July 2, 2014, denied Appellant’s motion for

appeal nunc pro tunc. We review an order denying a petition for permission

to appeal nunc pro tunc for an abuse of discretion. Vietri ex rel. Vietri v.

Del. Valley High Sch., 63 A.3d 1281, 1284 (Pa. Super. 2013) (citation

omitted).

                   Allowance of an appeal nunc pro tunc lies at
                   the sound discretion of the Trial Judge. More
                   is required before such an appeal will be
                   permitted than the mere hardship imposed
                   upon the appellant if the request is denied. As
                   a general matter, a Trial Court may grant an
                   appeal nunc pro tunc when a delay in filing [an
                   appeal]     is     caused    by   extraordinary
                   circumstances      involving fraud or     some
                   breakdown in the court's operation through a
                   default of its officers. Where an appeal is not

                                     -4-
J-A10019-15


                   timely      because        of     non-negligent
                   circumstances, either as they relate to
                   appellant or his counsel, and the appeal is filed
                   within a short time after the appellant or his
                   counsel learns of and has an opportunity to
                   address the untimeliness, and the time period
                   which elapses is of very short duration, and
                   appellee is not prejudiced by the delay, the
                   court may allow an appeal nunc pro tunc.

            McKeown v. Bailey, 731 A.2d 628, 630 (Pa. Super.
            1999) (citations omitted). Our Supreme Court has
            made it clear that the circumstances occasioning the
            failure to file an appeal must not stem from counsel's
            negligence or from a failure to anticipate foreseeable
            circumstances. Criss v. Wise, 781 A.2d 1156 (Pa.
            2001).

In re Adoption of W.R., 823 A.2d 1013, 1015-1016 (Pa. Super. 2003)

(parallel citation omitted).

      In this case, the orphans’ court denied Appellant’s petition for

permission to appeal nunc pro tunc. Appellant’s notice of appeal states that

she is appealing the orphans’ court’s July 2, 2014 order denying her petition

for permission to appeal nunc pro tunc.         Appellant’s Notice of Appeal,

7/29/14, at 1. However, Appellant’s brief offers no argument as to how the

orphans’ court abused its discretion in denying her petition for permission to

appeal nunc pro tunc. Having failed to raise a question on appeal relative to

the denial of her motion to appeal nunc pro tunc and offered no argument in

her appellate brief, the issue has been waived.         See In re Estate of

Whitley, 50 A.3d 203, 209 (Pa. Super. 2012) (stating, “[f]ailure to cite

relevant legal authority constitutes waiver of the claim on appeal[]”)


                                      -5-
J-A10019-15


(citation omitted), appeal denied, 69 A.3d 603 (Pa. 2013). Accordingly, this

Court cannot review any of the issues raised in Appellant’s brief regarding

the orphans’ court’s February 6, 2013 order.

     Based on the foregoing, we conclude that we are without jurisdiction

to address the merits of any of the issues raised in Appellant’s brief,

regarding the orphans’ court’s February 6, 2013 order. We further conclude

Appellant has waived any issue in connection with the July 2, 2014 orphans’

court order.   Accordingly, the orphans’ court’s July 2, 2014 order denying

Appellant permission to appeal said February 6, 2013 order nunc pro tunc is

affirmed.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/4/2015




                                    -6-